Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election without traverse of the invention of Group II (Claims 8-10) in the response to restriction requirement filed December 2, 2020 is acknowledged.

2.	Claims 1-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse, supra.

3.	Since the invention of Group II is free of prior art, Examiner has reconsidered any restriction requirement regarding the instant application and has decided to give an action on the merits for Claims 1-7. Now, Claims 1-10 are pending for consideration.

Examiner’s Amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner's amendment was given in a telephone interview with Mr. David K. Benson on March 18, 2021.
The application has been amended as follows: 
In Claim 1 (page 2, 8th line from bottom), remove “a C6 to C10 aryl group,”. 
In Claim 4 (line 1), replace “claim 4” with -- claim 1 --.
In Claim 9 (page 5, 3rd line), replace “-silanediamine.” with -- -silanediamine --.
Delete Claims 11-20.

Allowable Subject Matter
6.	Claims 1-10 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Xiao (US 8 940 648)
Xiao discloses a method to deposit a film on a substrate using an organoaminosilane of formula C. (col. 2, lines 4-44) However, Xiao does not teach or fairly suggest the use of the presently claimed silicon precursor compounds. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 18, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765